

114 S500 IS: State Mineral Revenue Protection Act
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 500IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Enzi (for himself, Mr. Udall, Mr. Barrasso, Mr. Lee, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Mineral Leasing Act to require the Secretary of the Interior to convey to a State all
			 right, title, and interest in and to a percentage of the amount of
			 royalties and other amounts required to be paid to the State under that
			 Act with respect to public land and deposits in the State, and for other
			 purposes. 
	
 1.Short titleThis Act may be cited as the State Mineral Revenue Protection Act.
		2.Conveyance to States
			 of property interest in State share of royalties and other
 paymentsSection 35 of the Mineral Leasing Act (30 U.S.C. 191) is amended—
 (1)in the first sentence of subsection (a), by striking shall be paid into the Treasury and inserting shall, except as provided in subsection (d), be paid into the Treasury;
 (2)in subsection (c)(1), by inserting and except as provided in subsection (d) before , any rentals; and
 (3)by adding at the end the following:
				
					(d)Conveyance to
				States of property interest in State share
						(1)In
 generalNotwithstanding any other provision of law, on request of a State and in lieu of any payments to the State under subsection (a), the Secretary of the Interior shall convey to the State all right, title, and interest in and to the percentage specified in that subsection for that State of all amounts otherwise required to be paid into the Treasury under that subsection from sales, bonuses, royalties (including interest charges), and rentals for all public land or deposits located in the State.
 (2)AmountNotwithstanding any other provision of law, after a conveyance to a State under paragraph (1), any person shall pay directly to the State any amount owed by the person for which the right, title, and interest has been conveyed to the State under this subsection.
 (3)NoticeThe Secretary of the Interior shall promptly provide to each holder of a lease of public land to which subsection (a) applies that are located in a State to which right, title, and interest is conveyed under this subsection notice that—
 (A)the Secretary of the Interior has conveyed to the State all right, title, and interest in and to the amounts referred to in paragraph (1); and
 (B)the leaseholder is required to pay the amounts directly to the State..